IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


FREDERICK BANKS,                              : No. 57 WM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
ORLANDO HARPER, WARDEN,                       :
ALLEGHENY COUNTY JAIL; RICH                   :
FITZGERALD; ALLEGHENY COUNTY,                 :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2020, the Application for Leave to File Original

Process is GRANTED, the “Petition for Writ of Habeas Corpus under 28 U.S.C. §2241

and Petition for a Writ of Mandamus” is DENIED, and the “Motion to Add Respondent” is

DISMISSED.